62 So.3d 683 (2011)
Jorge ARAUJO-ESPICHAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2473.
District Court of Appeal of Florida, Fifth District.
June 3, 2011.
Jorge Araujo-Espichan, Jasper, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The appellant, Jorge Araujo-Espichan, seeks reversal of an order denying his motion to remove a lien from his inmate trust account. While the facts are somewhat confusing, it appears that the appellant filed two motions seeking the same relief below. A judge of the county court *684 acting on one of the motions issued an order granting Araujo-Espichan's motion for removal of improper lien. For reasons not readily apparent from the record, a judge of the circuit court rendered an order six months later denying relief on the second motion and refusing to remove the lien on appellant's canteen funds.
The initial order issued by the county court should have ended the matter. The later order issued by the circuit court was a nullity. Accordingly, we reverse the order rendered by Judge Arnold on June 14, 2010, and remand with instructions to dissolve the lien. We further direct that the appellant be reimbursed for any funds improperly removed from his account pursuant to the lien order.
REVERSED and REMANDED.
MONACO, C.J., GRIFFIN and TORPY, JJ., concur.